Title: To Alexander Hamilton from Josiah Crane, 12 June 1789
From: Crane, Josiah
To: Hamilton, Alexander


New York, June 12, 1789. “… [During the American Revolution] I Lodgd. at piramus in New Jersey. Early the Next morning we were Alarmd. by a party of the British, where I narrowly Escapd. with my life, and was Deprived of all I had in the World Except a few Loan office Certificates.… I am now A Ruind. man, and if my Country Shoud. not think that I merit Some Little Relief for the Support of my famaly, God knows what will become of us.… I shall … Conclude, With Beging you do What you think is Necessary.…”
